MONROE, Judge,
concurring in part and dissenting in part.
I concur with those parts of the per curiam opinion that reverse those portions *359of the judgment ordering the parties to sell certain personal property to pay off marital debts and refusing to award the wife periodic alimony.
However, I would also reverse that portion of the judgment ordering the parties to sell the marital residence, farm land, farm equipment, heavy machinery, and cattle to pay off marital debts because I believe that that, too, is an abuse of the trial court’s discretion. This is not the same as a situation where the marital residence is sold so that the proceeds of the sale can be divided between the parties. The parties should be given the opportunity to work out a way to settle their debts on their own without the trial court’s ordering them to sell their farm.
Therefore, I dissent to that portion of the opinion affirming the part of the judgment ordering the parties to sell the marital residence and farm.